Citation Nr: 0945896	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  02-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to extraschedular consideration for residuals of 
a left tibia fracture.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1983 to June 
1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2004, the Board remanded the case to the RO for the 
development of additional evidence.  In a February 2005 
decision, the Board denied the appeal for ratings in excess 
of 20 percent for residuals of a left tibia fracture, and 30 
percent for the left lower extremity neuropathy.

The appellant appealed the Board's February 2005 decision 
with respect to the rating for residuals of a left tibia 
fracture to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2006, the Court granted a joint 
motion of the appellant and VA, and remanded the part of the 
Board's February 2005 decision that addressed the rating for 
residuals of a left tibia fracture.  

In a July 2006 Board decision, the appellant's residuals of a 
left tibia fracture was increased from 20 to 30 percent 
disabling.  The appellant appealed the Board's July 2006 
decision.  In March 2009, the Court affirmed the Board's 
decision in part and vacated it in part.  The Court affirmed 
the decision which determined that the appellant was entitled 
to a 30 percent disability rating but no greater for his 
residuals of a left tibia fracture.  However, the part of the 
Board's decision which found that referral for extraschedular 
consideration was not warranted was vacated and remanded.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In July 2009 correspondence, the appellant through his 
representative requested vocational rehabilitation records 
and indicated that he wished to appear for a video conference 
hearing.  In light of the appellant's request, this case is 
remanded.  


Accordingly, the case is REMANDED for the following action:

1.  The appellant is to be scheduled for a 
video hearing before a Veterans Law Judge.  

2.  The RO should also provide the 
appellant with the requested vocational 
rehabilitation records.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



